DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 15/734,455 filed on 12/2/2020 with effective filing date 6/5/2018. Claims 16-34 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 16, 22-26 & 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boisson et al. US 2018/0316935 A1 in view of in view of Blonde et al. US 2019/0295232 A1. 
Per claims 16 & 26, Boisson et al. discloses a method for predicting, as part of an encoding or decoding method, a component of a current pixel belonging to a current sub-aperture image in a matrix of sub-aperture images captured by a sensor of a plenoptic camera (para: 84, e.g. the method starts at step S100; a step S110, a transmitter accesses a current plenoptic image divided into blocks), wherein a distance d from a micro-lens array of said camera to the sensor is equal to the focal length f of the micro-lenses of the micro-lens array (para: 90, e.g. Specifically, disp=(b*f)/depth, where b is the distance between two viewpoints and f is the focal length. Therefore, disparity may be derived from depth estimations using other metadata delivered along with plenoptic material (focal length and micro-centers position for micro-images, or with virtual inter-axial distances for a matrix of views)), 
and predicting said component of said current pixel based on at least one reference pixel belonging to said reference sub-aperture image in said matrix and located on said sensor in a neighborhood of said location (para: 85, e.g. at step S130, the transmitter predictively encodes the remaining blocks from the center of the current plenoptic image up to the borders of the current plenoptic image by spatially interleaving spatial unidirectional and spatial bi-directional prediction; unidirectional prediction (specifically horizontal and vertical predictions) and bi-directional prediction sub-steps are interleaved in order to propagate information from the center to the borders of the array/matrix).
Boisson et al. fails to disclose wherein the method comprises: selecting a first ray corresponding to the current pixel from a two-plane parameterization describing the field of rays corresponding to the pixels of the sensor, determining an object point being located at the depth Z of the first ray, determining a second ray originating from the object point and passing through a single point corresponding to the waist of the bundle of rays of the reference sub-aperture image, determining a location on said sensor of the intersection of the second ray with said sensor based at least on: a distance D from an exit pupil of a main lens of said camera to a micro-lens array of said camera; a focal length F of the main lens; said focal length f of the micro-lenses of the micro-lens array. 
Blonde et al. however in the same field of endeavor teaches selecting a first ray corresponding to the current pixel from a two-plane parameterization describing the field of rays corresponding to the pixels of the sensor (para: 100, e.g. a pixel beam 40, as shown on FIG. 4, represents a volume occupied by a set of rays of light in an object space of an optical system 41 of a camera; the set of rays of light is sensed by a pixel 42 of a sensor 43 of the camera through a pupil 44 of said optical system 41), determining an object point being located at the depth Z of the first ray (para: 101, e.g. the amount of light admitted through the diaphragm is controlled by the diameter of the diaphragm opening which may adapted depending of the amount of light a user of the camera wishes to admit, or the depth of field the user wishes), determining a second ray originating from the object point and passing through a single point corresponding to the waist of the bundle of rays of the reference sub-aperture image (para: 100 & 102, e.g. a pixel beam 40 is defined as a pencil of rays of light that reaches a given pixel 42 when propagating through the optical system 41 via an entrance pupil 44; as light travels on straight lines in free space, the shape of such a pixel beam 40 can be defined by two sections), determining a location on said sensor of the intersection of the second ray with said sensor based at least on: a distance D from an exit pupil of a main lens of said camera to a micro-lens array of said camera (para: 102 & fig, 4, e.g. as light travels on straight lines in free space, the shape of such a pixel beam 40 can be defined by two sections, one being the conjugate 45 of the pixel 42, and the other being the entrance pupil 44); a focal length F of the main lens (para: 87, & fig. 4, e.g. light-field data may be stored, after acquisition and after processing, in memory 290 in a raw data format, as sub aperture images or focal stacks); said focal length f of the micro-lenses of the micro-lens array (para: 86, e.g. the light-field camera comprises an aperture/shutter 202, a main (objective) lens 201, a micro lens array 210). 
Therefore, in view of disclosures by Blonde et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Boisson et al. and Blonde et al. in order to involve computing a rotation angle of a straight line describing a surface of a hyperboloid of a sheet representing a pixel beam, and thus ensures simple and reliable generation of the set of data. 
Per claims 22 & 29, Boisson et al. further teaches the method according to claim 16, wherein said predicting said component of said current pixel comprises: selecting at least two reference pixels belonging to said reference sub-aperture image in said matrix and located on said sensor in said neighborhood of said location (para: 118, e.g. at step S2330, the residual block is added to the reference R (pixel by pixel) to form the block C to be decoded); and interpolating a component of each of said at least two reference pixels delivering an interpolated component, said predicted component of said current pixel being a function of said interpolated component (para: 118, e.g. in case of bi-directional prediction R may be an average of 2 blocks; at step S2340, the transmitter checks whether more remaining blocks to be decoded exists).
Per claims 23 & 30, Blonde et al. further teaches the method according to claim 22, wherein said interpolating comprises: expressing said location as a barycenter of the coordinates of said at least two reference pixels on said sensor (para: 97, e.g. a micro lens image may be referenced by the respective micro lens coordinates (i,j). A pixel P1 of the photosensor 220 may be referenced by its spatial coordinates (x,y). 4D light-field data associated with a given pixel may be referenced as (x,y,i,j) ); and for each considered reference pixel among said at least two reference pixels: extracting the coefficient weighting the coordinates of the considered reference pixel in said barycenter expression (para: 45, e.g. computing coordinates of a first straight line being a revolution axis of a hyperboloid of one sheet representing a volume in an object space of an optical acquisition system occupied by a set of rays of light that at least one pixel of a sensor of said optical acquisition system can sense through a pupil of said optical acquisition system); weighting a component of the considered reference pixel with the corresponding extracted coefficient; and performing the linear combination of said weighted components delivering said interpolated component (para: 112-113, e.g. the program causes the processor 601 to perform a process for computing parameters representing a volume occupied by a set of rays of light in an object space of an optical system and encoding these parameters with an image captured by the optical acquisition system).
Per claims 24 & 31, Boisson et al. discloses an encoding method comprising the predicting method according to claim 16 (para: 64).
Per claims 25 & 32, Boisson et al. discloses a decoding method comprising the predicting method according to claim 16 (para: 64).
Per claim 33, Boisson et al. discloses computer program product comprising program code instructions for implementing a method according to claim 16, when said program is executed on a computer or a processor (para: 99).
Per claim 34, Boisson et al. discloses non-transitory computer-readable storage medium comprising program code instructions for implementing a method according to claim 16, when said program is executed on a computer or a processor (para: 99).

Allowable Subject Matter
6.	Claims 17-21 & 27-28, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiners Note
7.	Examiner respectfully notes that the claims are not clear. For example for claim 1, it states “a distance d from a micro-lens array of said camera to the sensor is equal to the focal length f of the micro-lenses of the micro-lens array” “predicting said component of said current pixel based on at least one reference pixel belonging to said reference sub-aperture image in said matrix and located on said sensor in a neighborhood of said location”. Examiner suggests that the claims to be further clarified. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Thoreau et al. US 2019/0158877 A1, e.g. the present disclosure generally relates to a method for predicting at least one block of pixels of a view (170) belonging to a matrix of views (17) obtained from light-field data belong with a scene.
	Seifi et al. US 2018/0262776 A1, e.g. The method is remarkable in that it comprises: —obtaining, for a set of light rays (401) associated with said light field content. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Irfan Habib/Examiner, Art Unit 2485